Citation Nr: 0606486	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder, 
to include as due to an undiagnosed illness.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral foot 
disabilities, to include a due to an undiagnosed illness.   
 
3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches, 
to include as due to an undiagnosed illness.   
 
4.  Entitlement to service connection for vertigo.   
 
5.  Entitlement to service connection for a cervical spine 
disability, to include as due to an undiagnosed illness.   
 
6.  Entitlement to an increase in a 10 percent rating for 
sinusitis with headaches and nosebleeds.   
 
7.  Entitlement to an increase in a 30 percent rating for a 
cognitive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1983 and from March 1984 to July 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for migraine headaches, to 
include as due to an undiagnosed illness.  Service connection 
was also denied for a stomach disorder, to include as due to 
an undiagnosed illness; bilateral foot disabilities, to 
include as due to an undiagnosed illness; vertigo; a cervical 
spine disability, to include as due to an undiagnosed 
illness; hypertension; and for a rash of the left arm and 
genitals.  The RO further denied an increase in a 10 percent 
rating for sinusitis with headaches and nosebleeds and denied 
an increase in a 10 percent rating for a cognitive disorder 
(with nervous/shaking, depression, sleep disturbance, and 
fatigue).  

A June 2004 RO decision increased the rating for the 
veteran's service-connected cognitive disorder to 30 percent, 
effective December 10, 2001.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for an increase remains before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993).  

In a March 2005 statement, the veteran expressly withdrew the 
issues of entitlement to service connection for hypertension 
and for a rash of the left arm and genitals.  Therefore, 
those issues are no longer on appeal.  

The Board observes that although the January 2003 RO decision 
denied service connection for a stomach disorder, to include 
as due to an undiagnosed illness, and for bilateral foot 
disabilities, to include as due to an undiagnosed illness, on 
a de novo basis, service connection was previously denied for 
such disorders in a June 1998 RO decision.  Therefore, the 
Board must address whether the veteran submitted new and 
material evidence to reopen his claims for service connection 
for a stomach disorder, to include as due to an undiagnosed 
illness, and for bilateral foot disabilities, to include as 
due to an undiagnosed illness.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

The present Board decision addresses the issues of whether 
new and material evidence has been submitted to reopen claims 
for service connection for a stomach disorder, to include as 
due to an undiagnosed illness; bilateral foot disabilities, 
to include as due to an undiagnosed illness; and for migraine 
headaches, to include as due to an undiagnosed illness.  The 
issues of the merits of the claims for entitlement to service 
connection for a stomach disorder, to include as due to an 
undiagnosed illness; bilateral foot disabilities, to include 
as due to an undiagnosed illness; and for migraine headaches, 
to include as due to an undiagnosed illness; as well as the 
issues of entitlement to service connection for vertigo; 
entitlement to service connection for a cervical spine 
disability, to include as due to an undiagnosed illness; 
entitlement to an increase in a 10 percent rating for 
sinusitis with headaches and nosebleeds; and entitlement to 
an increase in a 30 percent rating for a cognitive disorder, 
are the subject of the remand at the end of the decision.  


FINDINGS OF FACT

1.  The RO denied service connection for a stomach disorder, 
bilateral foot disabilities, and migraine headaches, to 
include as due to an undiagnosed illness, in June 1998.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The June 1998 RO decision that denied service connection 
for a stomach disorder, bilateral foot disabilities, and 
migraine headaches, to include as due to an undiagnosed 
illness, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen 
claims for service connection for a stomach disorder, 
bilateral foot disabilities, and migraine headaches, to 
include as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98, 63 Fed. Reg. 56703(1998).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In June 1998, the RO denied service connection for a stomach 
disorder, bilateral foot disabilities, and migraine 
headaches, to include as due to an undiagnosed illness.  The 
June 1998 RO decision was not appealed and is considered 
final.  

The evidence considered at the time of the final June 1998 RO 
decision included the veteran's service medical records.  
Those records show that the veteran was treated for variously 
diagnosed stomach problems, bilateral foot disabilities, and 
for headaches complaints.  His service medical records do not 
specifically show diagnoses for migraine headaches, but do 
refer to reports by the veteran that he had migraine 
headaches when he was young.  

A post-service October 1996 VA general medical examination 
report noted that the veteran reported complaints including 
headaches and a stomach problem.  The diagnoses included 
allergic rhinitis, history of allergic sinusitis, and a 
history of gastritis, mild.  

An October 1997 VA general medical examination report noted 
that the veteran reported that if he thought too hard he 
would get a headache.  He stated that his headaches were 
centered in the temple areas, bilaterally, and that, at 
times, they would be accompanied by nausea.  The veteran 
indicated that he experienced recurrent episodes of excessive 
gas and soft stools in 1992 for a period of approximately one 
year.  He stated that was resolved at that time.  The 
diagnoses included tension headaches and chronic sinusitis.  

The evidence received since the June 1998 RO decision 
includes private and VA treatment records, including 
examination reports.  These records contain evidence of 
treatment for variously diagnosed stomach problems, bilateral 
foot disabilities, and headache problems, including recent 
treatment for such disorders.  

A July 2001 private treatment report from F. L. Hill, M.D., 
shows an assessment of gastroenteritis.  

A July 2002 VA general medical examination report shows 
diagnoses including irritable bowel syndrome, 
gastroesophageal reflux disease, and bilateral foot pain.  A 
July 2002 VA Gulf War examination noted diagnoses including 
arthralgia of the bilateral feet which could be non-specific.  

A July 2002 VA neurological examination report indicated an 
impression of migraine headaches, moderate to service, 
inadequately controlled.  

A November 2004 VA treatment entry noted that the veteran 
complained of bilateral feet pain since 1995.  The diagnoses 
included plantar fasciitis.  

The Board observes that in the evidence available at the time 
of the June 1998 RO decision, there were diagnoses of record 
during the veteran's period of service of stomach problems, 
bilateral foot problems, and headaches (although not 
specifically migraine headaches).  The post-service October 
1996 VA general medical examination report noted diagnoses 
including history of gastritis, mild.  The October 1997 VA 
general medical examination report related diagnoses 
including tension headaches.  Bilateral foot problems or 
migraine headaches were not diagnosed at either examination.  
The June 1998 RO decision denied service connection for a 
stomach disorder, bilateral foot disabilities, and migraine 
headaches, to include as due to an undiagnosed illness, on 
the basis that such disorders were not presently shown.  

The Board observes that the evidence received since the June 
1998 RO decision includes current diagnoses of stomach 
problems, bilateral foot disabilities, and migraine 
headaches.  As the evidence received since the June 1998 RO 
decision includes such current diagnoses, such evidence 
raises a question of a possible relationship between the 
veteran's present stomach disorder, bilateral foot 
disabilities, and migraine headaches, and his period of 
service.  The evidence will be considered credible for the 
purposes of determining whether new and material evidence has 
been submitted.  

Therefore, the Board finds that the evidence received since 
the June 1998 RO decision includes evidence which is new, 
since it is not cumulative or redundant, and some of that new 
evidence is also material, since it creates a reasonable 
possibility of an allowance of the claims.  

The Board concludes that new and material evidence has been 
submitted since the June 1998 RO decision, and thus the 
claims for service connection a stomach disorder, to include 
as due to an undiagnosed illness; bilateral foot 
disabilities, to include as due to an undiagnosed illness; 
and for migraine headaches, to include as due to an 
undiagnosed illness, are reopened.  This does not mean 
service connection for such disorders is granted.  Rather, 
additional development of evidence will be undertaken (see 
the below remand) before the issue of service connection for 
such disorders is addressed on a de novo basis.  Manio, 
supra.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in February 2002, 
correspondence in May 2002, a rating decision in January 
2003, a statement of the case in June 2004, and a 
supplemental statement of the case in October 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also obtained examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.  




ORDER

The claim for service connection for a stomach disorder, to 
include as due to an undiagnosed illness, is reopened, and to 
this extent only, the benefit sought on appeal is granted.  

The claim for service connection for bilateral foot 
disabilities, to include as due to an undiagnosed illness, is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  

The claim for service connection for migraine headaches, to 
include as due to an undiagnosed illness, is reopened, and to 
this extent only, the benefit sought on appeal is granted.  


REMAND

As the Board has determined that the previously denied claims 
for service connection for a as stomach disorder, to include 
as due to an undiagnosed illness; bilateral foot 
disabilities, as due to an undiagnosed illness; and migraine 
headaches, as due to an undiagnosed illness, have been 
reopened by new and material evidence, the claims must be 
reviewed on a de novo basis.  Manio, supra.  

The other issues on appeal are entitlement to service 
connection for vertigo; entitlement to service connection for 
a cervical spine disability, to include as due to an 
undiagnosed illness; entitlement to an increase in a 10 
percent rating for sinusitis with headaches and nosebleeds; 
and entitlement to an increase in a 30 percent rating for a 
cognitive disorder.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The veteran's service medical records indicate that he was 
treated for various stomach problems, bilateral foot 
problems, headaches, vertigo, and cervical spine problems.  

Post-service private and VA treatment records, including 
examination reports, show treatment for variously diagnosed 
stomach problems, bilateral foot problems, headaches 
(including migraine headaches), vertigo, and cervical spine 
problems.  

Although the veteran has been afforded several VA 
examinations, he has not been afforded a VA examination with 
etiological opinions after a review of the entire claims 
folder, as to his claims for service connection.  

Additionally, at the April 2005 Board hearing, the veteran 
specifically reported that he received recent VA treatment.  
He also stated that he had been treated by F. L. Hill, D.O, 
as recently as two days prior to the hearing.  As there are 
further treatment records, including VA treatment records, 
which may be pertinent to the veteran's claims, they should 
be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, the Board observes that the veteran has alleged that 
his service-connected sinusitis with headaches and nosebleeds 
should actually be rated separately for the headaches and 
sinusitis.  

It is the judgment of the Board that the duty to assist the 
veteran with his claim includes obtaining any additional 
pertinent treatment records, including VA treatment records, 
providing him with a VA examination with etiological 
opinions, and addressing the issue of separate ratings as 
noted above.  Id.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA medical providers who have 
examined or treated him for stomach, 
bilateral foot, headache (including 
migraine headache), vertigo, and cervical 
spine problems, that VA does not have.  
Then obtain copies of the medical records 
(including any such VA treatment records) 
which are not already of record.  

2.  Obtain copies of the veteran's 
reported treatment for his claimed 
disorders since his separation from 
service, which are not already in the 
claims folder, from Dr. Hill.  

3.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed stomach disorder, 
bilateral foot disabilities, migraine 
headaches, vertigo, and cervical spine 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current 
stomach disorders, bilateral foot 
disabilities, headache disorders 
(including migraine headaches), vertigo, 
and cervical spine disabilities, or the 
examiner should explain why there are no 
diagnoses as to any such alleged 
disorders.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any diagnosed stomach disorders, 
bilateral foot disabilities, headache 
disorders (including migraine headaches), 
vertigo, and cervical spine disabilities, 
including any relationship with the 
veteran's service.  

4.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for a stomach disorder, to 
include as due to an undiagnosed illness; 
bilateral foot disabilities, to include as 
due to an undiagnosed illness; migraine 
headaches, to include as due to an 
undiagnosed illness; vertigo; a cervical 
spine disability, to include as due to an 
undiagnosed illness; as well as his claims 
for entitlement to an increase in a 10 
percent rating for sinusitis with 
headaches and nosebleeds, to include 
whether separate ratings are indicated, 
and entitlement to an increase in a 30 
percent rating for a cognitive disorder.  
If the claims are denied, issue a 
supplemental statement of the case to the 
veteran (through his fiduciary) and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


